MORRISON, Judge.
The offense is misdemeanor theft; the punishment, 30 days in jail and a fine of $200.00.
Our able state’s attorney has confessed error herein because of a fatal defect in the information. He calls our attention to the fact that it fails to allege that the property stolen was taken from the possession of the owner, or from one who had possession thereof at the time it was taken.
Such an information does not charge an offense. Robinson v. State, 71 Tex. Cr. R. 561, 160 S. W. 456; Henley v. State, 135 S. W. 133; Taylor v. State, 86 Tex. Cr. R. 463, 217 S. W. 937; Ryan v. State, 76 Tex. Cr. R. 510, 176 S. W. 49.
The judgment is reversed and the prosecution ordered dismissed.